Citation Nr: 1224669	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-21 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the suspension of Department of Veterans Affairs (VA) compensation benefits for the period of December 12, 2006 through March 11, 2007 due to a determination that the Veteran was a fugitive felon, and which resulted in the overpayment of benefits in the amount of $7,695.00 was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to November 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the RO suspended the Veteran's compensation benefits on the basis that he was a "fugitive felon" from  December 12, 2006 through March 11, 2007.  During that time, there was an outstanding warrant for his arrest in the State of Georgia.  The warrant was served on the Veteran on March 12, 2007.  The charge was possession of an illegal substance in his vehicle in the State of Georgia.  The charge was eventually dismissed when laboratory tests on the alleged illegal substance and the Veteran's blood work yielded negative results.  

The Veteran claims that he never committed a felony since the charges against him were dismissed.  The RO informed the Veteran that regardless of the outcome of the charges, he was considered a fugitive felon for the time period between when the warrant was issued and when it was served.  However, the Veteran's representative further indicated that the Veteran did not meet the definition of a "fugitive felon" since he was never hiding during the time period in question, but rather continued to reside at his residence in the State of Florida until his arrest.  

A service member eligible for compensation benefits may not be paid such benefit for any period during which he or she is a fugitive felon. 38 U.S.C.A. § 5313B.  The implementing regulation, 38 C.F.R. § 3.665(n), provides: 

Fugitive Felons: 

(1) Compensation is not payable on behalf of a veteran for any period during which he or she is a fugitive felon.  Compensation or DIC is not payable on behalf of a dependent of a veteran for any period during which the veteran or the dependent is a fugitive felon.

(2) For purposes of this section, the term fugitive felon means a person who is a fugitive by reason of: 

(i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or 

(ii) Violating a condition of probation or parole imposed for commission of a felony under the Federal or State law. 

(3) For purposes of paragraph (n) of this section, the term felony includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law. 

(4) For purposes of paragraph (n) of this section, the term dependent means a spouse, surviving spouse, child, or dependent parent of a veteran. 

38 C.F.R. § 3.665(n).

The Veteran testified at his May 2009 hearing that he had been incarcerated on another charge (not the one in question), had been hospitalized, and had also been in a motel in Georgia, apparently during the time frame in question.  It is unclear if the State of Georgia had been unable to serve the warrant to the Veteran because the State did not know his whereabouts.  It does not appear that the Veteran was at his residence in Florida during the entire time period.  However, it is also unclear why the Veteran was not served for an extended period.  The RO's denial of the Veteran's appeal apparently is premised on the basis that because a warrant had been issued, the Veteran was automatically a fugitive felon until it was served.  This is not what is provided in the regulation.  Since there is no indication that the Veteran was violating a condition of probation or parole, the record must show that the Veteran was fleeing to avoid prosecution of the charge in question. 

The evidence of record is not sufficient to allow the Board to determine whether the Veteran meets the requirements of 38 C.F.R. § 3.665(n)(2)(ii).  The RO/AMC should contact the State of Georgia to determine why the warrant issued in December 2006 was not served on the Veteran until March 12, 2007.  Likewise, the Veteran should be provided an opportunity to show that the State of Georgia knew where he was residing during that time period.

Accordingly, the case is remanded for the following actions: 

1.  The RO/AMC must contact all relevant state authorities from the State of Georgia to obtain complete copies of all documents relevant to the warrant in question which are not already associated with the claims file.  In particular, it should be determined why the warrant issued in December 2006 was not served on the Veteran until March 12, 2007.  If the delay was due to an inability to locate the Veteran, that should be so indicated.

2.  The Veteran should be provided an opportunity to show that the State of Georgia knew where he was residing during the time period when the warrant was pending, December 12, 2006 through March 11, 2007.  

3.  The RO must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran must be provided a supplemental statement of the case. After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


